Citation Nr: 0120723	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disc disease of the 
lumbar spine.

3.  Entitlement to an increased rating for lumbar strain, 
rated as 10 percent disabling prior to June 29, 1999, and 40 
percent disabling from June 29, 1999.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1960 to 
October 1964 and from May 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The veteran presented testimony before the undersigned member 
of the Board at a hearing at the RO in March 2001.

This decision will address the issue of service connection 
for PTSD.  The remand that follows will address the remaining 
issues.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
a November 1999 rating decision; the veteran was informed of 
this decision and his appellate rights with respect thereto 
by letter dated November 26, 1999.

2.  After the receipt of additional evidence, the RO entered 
a rating decision on March 1, 2000, in which it determined 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for PTSD; 
the veteran was informed of this decision and his appellate 
rights with respect thereto by letter dated March 7, 2000.

3.  A statement of the case on the issue of entitlement to 
service connection for PTSD was issued on June 15, 2000.

4.  Thereafter, the issue of entitlement to service 
connection for PTSD was not addressed in any written 
communication from the veteran or his representative; it was 
addressed at the hearing before the undersigned on March 22, 
2001.


CONCLUSION OF LAW

An appeal of the issue of service connection for PTSD was not 
perfected.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A November 1999 rating decision denied service connection for 
PTSD.  A November 26, 1999, letter to the veteran advised him 
of the decision and of his appellate rights.  

A March 2000 rating decision found that new and material 
evidence to reopen a claim for service connection for PTSD 
had not been submitted.  A March 7, 2000, letter to the 
veteran advised him of the decision and of his appellate 
rights.  

The veteran was sent a statement of the case on June 15, 
2000, addressing the issue of service connection for PTSD.  

An October 2000 statement of accredited representation (VA 
Form 646) notes the representative rested the appeal on the 
answer to the statement of the case.  There were no further 
comments.

The veteran presented testimony before the undersigned member 
of the Board at the RO in March 2001.  At that hearing, the 
veteran and his representative were advised that a 
substantive appeal must be received following a statement of 
the case within 60 days of the statement of the case or 
within one year of notification of the rating decision.  The 
veteran and his representative were advised that the record 
did not show that a timely substantive appeal had been 
received on the issue of service connection for PTSD and that 
the issue would be dismissed.  They were also advised that an 
October 2000 VA Form 646 did not contain any indication that 
it was a substantive appeal on the issue of service 
connection for PTSD.  The veteran and his representative were 
advised that the claim would be reopened if new and material 
evidence were submitted.  They essentially indicated that 
that would be the procedure they followed.  No argument was 
provided at the hearing with respect to any written 
communication submitted after the issuance of the statement 
of the case which should be construed as a substantive 
appeal, nor has such argument been submitted since the 
hearing.

Analysis

At the veteran's March 2001 hearing before the undersigned, 
the veteran's representative indicated that an issue for 
consideration was service connection for PTSD.  However, the 
threshold question that must be resolved is whether the 
veteran has perfected an appeal of this issue.  If the appeal 
has not been perfected, the Board does not have jurisdiction 
to consider the issue and must dismiss the appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108 (West 1991).

At the March 2001 hearing at the RO before the undersigned, 
the veteran and his representative were advised of the 
Board's intention to dismiss the appeal based on the absence 
of a timely substantive appeal.  At that time, the period for 
filing a substantive appeal had already expired.  No argument 
or evidence was provided at the hearing with respect to the 
submission of any written communication after the issuance of 
the statement of the case which should be construed as a 
substantive appeal, nor has such argument been submitted 
since the hearing.  Rather, the veteran and his 
representative appear to understand that a timely substantive 
appeal had not been submitted and that the veteran must 
pursue the PTSD issue by submitting new and material evidence 
to reopen the claim.  Accordingly, the Board will dismiss the 
appeal for service connection for PTSD. 


ORDER

The appeal for service connection for PTSD is dismissed.


REMAND

At the hearing before the undersigned, the veteran indicated 
that with the exception of back surgery, he received all his 
treatment from a VA medical facility including treatment for 
his back.  The claims file does not contain complete records 
of VA treatment for the veteran's back.  Such records may 
provide probative evidence for assessing his increased rating 
and service connection claims. 

The veteran has not received a VA medical examination to 
ascertain whether his service-connected disabilities alone 
cause him to be unemployable.  Additionally, at his hearing, 
he indicated that his back disability has worsened since his 
most recent VA examination and that additional surgery might 
be needed.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses 
and approximate dates of treatment 
or evaluation for all VA and non-VA 
health care providers who may 
possess additional records pertinent 
to any of the issues on appeal.  
When the requested information and 
any necessary authorization are 
received, the RO should attempt to 
obtain copies of all indicated 
records, which are not already of 
record.  

2.  If the RO is unable to obtain 
any records identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide copies of 
the outstanding records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected lumbar 
strain and the etiology of any 
current disc disease of the lumbar 
spine.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should specifically indicate whether 
the manifestations of the lumbar 
strain include listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, abnormal mobility on forced 
motion, muscle spasm on extreme 
forward bending and/or loss of 
lateral spine motion, unilateral, in 
a standing position.  The physician 
should be requested to identify any 
objective evidence of pain.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups).  
To the extent possible, the examiner 
should assess functional impairment 
on repeated use, during flare ups 
and due to pain, incoordination, 
weakened movement, and excess 
fatigability in terms of additional 
degrees of limitation of motion.  If 
this is not feasible, the physician 
should so state.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the service-connected lumbar strain 
from those of any other low back 
disorder present.  

The examiner should also provide an 
opinion as to whether it is at least 
as likely as not that disc disease 
of the lumbar spine, if present, was 
caused or chronically worsened by 
the service-connected lumbar strain.  
The examiner should also provide an 
opinion as to the impact of the 
service-connected low back 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be 
made available to and reviewed by 
the examining physician.

4.  The veteran should also be 
provided a VA general medical 
examination by a physician with 
appropriate expertise to determine 
the impact of the veteran's other 
service-connected disabilities on 
his ability to work.  Any indicated 
studies, to include audiometric 
testing and pulmonary function 
testing, should be performed.  The 
claims folder must be made available 
to and reviewed by the examining 
physician.
The examiner must provide an opinion 
concerning the impact of the 
veteran's service-connected 
disabilities on his ability to work.  
The rationale for the opinion must 
also be provided.  

5.  Thereafter, the RO should review 
the claims folder and ensure that 
all requested development, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
The RO should then undertake any 
other development it determines to 
be required to comply with the 
notification and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

6.  Then, the RO should readjudicate 
the issues on appeal.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4.  The RO should also consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

7.  If a benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



